DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 07/21/2022, claims 1, 11 and 21 have been amended, and claims 7, 9-10, 17, and 25-76 have been cancelled. Currently, claims 1-6, 8, 11-16, 18-24 and 77 are pending.

Allowable Subject Matter
Claims 1-6, 8, 11-16, 18-24 and 77 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to HMD immersion level control system.
Independent claim 1 distinctly features: 	
	“at an electronic device with a display and an image sensor: presenting, on the display, a view of a simulated reality (SR) environment from a viewpoint position of the electronic device with respect to a physical environment at a first immersion level, wherein the first immersion level is associated with a first location of a reality boundary, wherein the reality boundary is defined by a distance away from the viewpoint position within the SR environment with respect to the physical environment based on level of immersion, wherein the SR environment, based on the reality boundary, is separated into: a first portion presenting only real content of a physical environment; and a second portion presenting virtual content; receiving, using an input device, input representing a request to change the first immersion level to a second immersion level; and in accordance with receiving the input, presenting the view of the SR environment at the second immersion level, wherein: the second immersion level is associated with a second location of the reality boundary, the distance of the reality boundary from the viewpoint position within the SR environment differs between the first location and the second location, and based on the second location of the reality boundary differing from the first location of the reality boundary, the first portion of the SR environment is different than a previous version of the first portion and the second portion of the SR environment is different than a previous version of the second portion”
Independent claim 11 distinctly features: 	
“presenting, on a display of an electronic device, a view of a simulated reality (SR) environment from a viewpoint position of the electronic device with respect to a physical environment at a first immersion level, wherein the first immersion level is associated with a first location of a reality boundary, wherein the reality boundary is defined by a distance away from the viewpoint position within the SR environment with respect to the physical environment based on level of immersion, wherein the SR environment, based on the reality boundary, is separated into: a first portion presenting only real content of a physical environment; and a second portion presenting virtual content; receiving, using an input device, input representing a request to change the first immersion level to a second immersion level; and in accordance with receiving the input, presenting the view of the SR environment at the second immersion level, wherein: the second immersion level is associated with a second location of the reality boundary, the distance of the reality boundary from the viewpoint position within the SR environment differs between the first location and the second location, and based on the second location of the reality boundary differing from the first location of the reality boundary, the first portion of the SR environment is different than a previous version of the first portion and the second portion of the SR environment is different than a previous version of the second portion”
Independent claim 21 distinctly features: 	
	“presenting, on a display of an electronic device, a view of a simulated reality (SR) environment from a viewpoint position of the electronic device with respect to a physical environment at a first immersion level, wherein the first immersion level is associated with a first location of a reality boundary, wherein the reality boundary is defined by a distance away from the viewpoint position within the SR environment with respect to the physical environment based on level of immersion, wherein the SR environment, based on the reality boundary, is separated into: a first portion presenting only real content of a physical environment; and a second portion presenting virtual content; receiving, using an input device, input representing a request to change the first immersion level to a second immersion level; and in accordance with receiving the input, presenting the view of the SR environment at the second immersion level, wherein: the second immersion level is associated with a second location of the reality boundary, the distance of the reality boundary from the viewpoint position within the SR environment differs between the first location and the second location, and based on the second location of the reality boundary differing from the first location of the reality boundary, the first portion of the SR environment is different than a previous version of the first portion and the second portion of the SR environment is different than a previous version of the second portion”
The closest prior arts Jarvenpaa (US 20150042679 A1) teaches immersion level change as shown in paragraphs 87-90 and figures 4A-4C, and Baron et al. (US 8988465 B2) teaches immersion level adjustment as shown in Fig. 4A and Col 8, Lines 1-67.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows immersion level changing according to adjustment of reality boundaries.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626